By the Court.
The plaintiff below filed her petition against the defendant below for divorce and alimony, alleging as her ground for divorce, extreme cruelty. The court of common pleas, on final hearing, found that she had not sustained the allegations of her petition, stating grounds of divorce, and ordered that the petition for divorce be dismissed. The court further found, as to the matter of alimony, that she had sufficient cause to leave her husband, and that the parties were still living separate and apart, and awarded alimony to the wife. On appeal to the circuit court the appeal was sustained and alimony decreed to the wife. Held: That 'fthis proceeding and judgment.is fully authorized by the divorce statutes of Ohio; and that after dismissing the petition of plaintiff for. divorce, the court properly proceeded to allow alimony to her; and-tfeat an appeal would lie from the judgment making such allowance.

Judgment affirmed.